Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2014/0105775 to Hudson et al (Hudson).
In Reference to Claim 1
Hudson discloses an internal gear pump including a trochoid in which an inner rotor (Fig. 1, 18) having a plurality of external teeth is accommodated inside an outer rotor (Fig. 1, 22) having a plurality of internal teeth in an eccentrically rotatable manner with the external teeth and the internal teeth interdigitated with each other, and a suction-side volume chamber for sucking liquid (Paragraph 9, first port) and a discharge-side volume chamber (Fig. 2, 38) for discharging the liquid sucked into the suction-side volume chamber are formed between the internal teeth and the external teeth, the internal gear pump comprising: a casing (Fig. 2, annotated by the examiner) formed with a recessed part for accommodating the trochoid; and a cover (Fig. 1, 50) that closes the recessed part of the casing, .

    PNG
    media_image1.png
    578
    541
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of US Patent Publication 2014/0377115 to Biehler et al (Biehler) and further in view of US Patent 5,956,952 to Takada et al (Takada).
In Reference to Claims 2 and 3
Hudson discloses the check valve in the flow passage for discharging a portion of flow.
Hudson does not teach the detail of the check valve.
Biehler teaches the ejector comprises: a housing (Fig. 1, the cover plate 5 serves as the housing of the valve); a cylindrical body (Fig. 1, 46) provided in the housing; and an elastic body (Fig. 1, 45) that presses the cylindrical body in a 55direction opposite to pressure of the liquid (As showed in Fig. 1) in the flow passage of the liquid, wherein the liquid is partially discharged from a discharge flow passage between the cylindrical body and the housing formed when the elastic body is contracted in a direction opposite to the pressing direction by the pressure of the liquid via the cylindrical body (As showed in Fig. 1) 
a chamfered portion (As showed in Fig. 1, the valve head 39 has a chamfered seat) of an end portion of the cylindrical body is pressed to a chamfered portion of the through hole facing a side of the ejector
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Hudson to incorporate teachings from Biehler.  Doing so, would result in the check valve design of Biehler being used to replace the check valve design of Hudson, since Biehler teaches check valve design with a larger contact sealing surface between the valve and the valve seat.  So a sealing performance of the check valve is improved.
The combination of Hudson and Biehler as applied to Claim 2 does not teach the material.
Takada teaches the housing and the cylindrical body include a resin body. (Col. 4, 44-54)
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Takada and further in view of US Patent Publication 2002/0122736 to Takagi.
In Reference to Claim 4
Hudson discloses the casing the ejector is fixed to the body.
Hudson dose not teach the material of the casing.
Takada teaches the compressor body includes a metal body (Col. 4, 44-54).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Hudson to incorporate teachings from Takada.  Doing so, would result in the casing being made of sintered metal since Takada teaches the sintered metal body is a conventional design.  (Col. 4, 44-54).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use sintered metal body since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
The combination of Hudson and Takada as applied to Claim 4 does not teach the resin body.
Takagi discloses an inner side surface of the recessed part of the casing includes a resin body, the bottom surface of the recessed part includes a metal body.(Paragraph 40)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Hudson and Takada as applied to Claim 4 to incorporate teachings from Takagi.  Doing so, would result in a pump casing being formed with resin, so a resin surface being formed .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Takada.
In Reference to Claim 5
Hudson discloses the pump casing having suction flow passage.
Hudson is silent on the formation of the suction flow passage.
Takada teaches the casing (Fig. 3, 10) includes a liquid suction part (Fig. 3, 10a) forming a part of a flow passage to the suction-side volume chamber of the liquid, and in the casing, a part (Fig. 3, 10b) including the recessed part and a part including the liquid suction part are configured separately from each other (As showed, 10a and 10b are separately).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to integrate teachings from Takada into the design of Hudson.  Doing so, would result in the suction part being formed in the pump casing separated from the discharging port for the check valve, since Takada teaches a method of balancing force and increasing the efficiency.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of US Patent 4,717,320 to White, Jr.
In Reference to Claim 6
Hudson discloses the pump casing having suction flow passage.
Hudson is silent on the formation of the suction flow passage.
White teaches the internal gear pump includes a suction port (Fig. 4, 55) for introducing the liquid inside the accommodation space of the trochoid and the ejector on the bottom surface of the recessed part, and the ejector is configured to partially discharge the liquid from the suction port through a discharge flow passage by forming the discharge flow passage (Fig. 4, 54) communicating the flow passage and the suction port in accordance with pressure of the liquid.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hudson and White as applied to claim 6 above, and further in view of Takagi.
In Reference to Claim 7
Hudson discloses the pump with the check valve to partially discharge the fluid.
The combination of Hudson and White as applied to Claim 6 does not teach the material.
Takagi discloses an inner side surface of the recessed part of the casing includes a resin body, the bottom surface of the recessed part includes a metal body.(Paragraph 40)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Hudson and Takada as applied to Claim 7 to incorporate teachings from Takagi.  Doing so, would result in a pump casing being formed with resin, so a resin surface being formed between the outer gear and inner surface of the pump casing, since Takagi teaches a method of reducing the abrasion, and achieving a lower cost and a light weight.
Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hudson and White as applied to claim 6 above, and further in view of Biehler.
In Reference to Claims 8, 9 and 11
Hudson discloses the pump with the check valve to partially discharge the fluid.
The combination of Hudson and White as applied to Claim 6 does not teach the detail of the check valve.
Biehler teaches the ejector comprises: a cylindrical body (Fig. 1, 46) provided in the housing; and an elastic body (Fig. 1, 45) that presses the cylindrical body in a 55direction opposite to pressure of the liquid (As showed in Fig. 1) in the flow passage of the liquid, wherein the liquid is partially discharged from a 
the elastic body includes a coil spring (Fig. 1, 45).
a through hole (As showed in Fig. 1) communicating with the ejector (Fig. 1, 39) is provided in a part of the flow passage of the liquid formed on the bottom surface of the recessed part, and in a state in which the pressing is not released, a tapered portion (As showed in Fig. 1, the head of the ejector has a tapered portion) of 58the cylindrical body is pressed to an inclined portion of the through hole facing a side of the ejector, so that the flow passage is sealed by surface contact.
a chamfered portion (As showed in Fig. 1, the valve head 39 has a chamfered seat) of an end portion of the cylindrical body is pressed to a chamfered portion of the through hole facing a side of the ejector
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Hudson to incorporate teachings from Biehler.  Doing so, would result in the check valve design of Biehler being used to replace the check valve design of Hudson, since Biehler teaches check valve design with a larger contact sealing surface between the valve and the valve seat.  So a sealing performance of the check valve is improved.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hudson, White and Biehler as applied to claim 8 above, and further in view of Takada.
In Reference to Claim 10
Hudson discloses the pump with the check valve.
The combination Hudon and White as applied to Claim 8 does not teach the detail of the check valve.
Biehler teaches the elastic body (Fig. 1, 45) does not contact the outer rotor and inner rotor (As showed in Fig. 1).

The combination of Hudson, White, and Biehler as applied to Claim 8 does not teach the material of the check valve.
Takada teaches the cylindrical body include a resin body. (Col. 4, 44-54)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Hudson, White and Biehler as applied to Claim 8 to incorporate teachings from Takada.  Doing so, would result in the check valve body and housing being made of resin as being taught by Takada, since Takada teaches of reducing the weight of the pump (The abstract of Takada).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Takaji.
In Reference to Claim 12
Hudson discloses the pump casing the cover are fixed be fitting a plurality of protrusion parts (Fig. 1, 54)
Hudson does not teach the material of the parts.
Takagi discloses an inner side surface of the recessed part of the casing includes a resin body, the bottom surface of the recessed part includes a metal body.(Paragraph 40)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Hudson and Takada as applied to Claim 4 to incorporate teachings from Takagi.  Doing so, would result in a pump casing being formed with resin, so a resin surface being formed between the outer gear and inner surface of the pump casing, since Takagi teaches a method of reducing the abrasion, and achieving a lower cost and a light weight.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hudson and Takaji as applied to Claim 12, further in view of US Patent Publication 2015/0204325 to Ishii.
In Reference to Claim 13
Hudson teaches the cover and the housing a locked by bolts.
The combination of Hudson and Takaji does not teach a bushing.
Ishii teaches a metal bushing (Fig. 2, 7)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Hudson and Takaji as applied to Claim 12 to incorporate teachings from Ishii.  Doing so, would result in a metal bushing being used to secure the connection between the cover and the housing, since Ishii teaches the using sintered metal provides superior dimensional precision and capacity for strong integration with the resin portions due to anchoring effects during injection molding.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hudson and Takaji as applied to claim 12 above, and further in view of US Patent 2,966,860 to Maynard.
In Reference to Claim 15
The combination of Hudson and Takaji as applied to Claim 12 teaches the casing and the rotor can be made by resin.
Maynard teaches the resin composition is a resin composition in which a polyphenylene sulfide resin is used as a base resin, and at least one selected from a glass fiber, a carbon fiber, and an inorganic filler is blended in the polyphenylene sulfide resin. (Col. 2, Line 20)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Hudson and Takaji as applied to Claim 12.  Doing so, would result in glass fiber being used as material for the resin, since Maynard teaches lowered the cost (Col. 1, Line 20-25)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hudson and Takaji as applied to claim 12 above, and further in view of US Patent Publication 2005/0058884 to Fahrenbach et al (Fahrenbach).
In Reference to Claim 14
Hudson discloses the pump casing is secured by bolts.
The combination of Hudson and Takaji as applied to Claim 12 does not teach the claw connection.
Fahrenbach teach a claw connection design for a rotary pump housing (Paragraph 2)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Hudson and Takaji as applied to Claim 12 to incorporate teachings from Fahrenbach.  Doing so, would result in the claw connection being used to replace bolt connection of Hudson, since Fahrenbach teaches a method of providing a reliable connection (Paragraph 7)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4/7/2021